From: Ron Susser <RSusser@GlenwoodNYC.com>

Date: Thursday, August 11, 2016 at 2:40 PM

To: Ed Gitlin <edgitlin777@gmail.com>

Subject: Reasonable Accommodation




Mr. Gitlin:

This is in response to your recent application for a reasonable accommodation to introduce an emotional
support dog to our building.

Our general rule is that all dogs are prohibited in the building. However, because of the alleged disability
of your fiancé, we would make a reasonable accommodation as required by law. The reasonable
accommodation would be allowing dogs under 50 pounds and whose owner agrees to observe
reasonable rules about walking/carrying pets in the building. Also, having such a large dog in the hallways
may cause negative interactions with other residents. We are balancing your rights under ADA with a
reasonable rule. Your dog is enormous and we believe we are not required to make a reasonable
accommodation for such a large dog. As such we are sorry to say that your request.
